NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                             April 2, 2015

      Hon. J. Rolando Olvera Jr.                     Hon. Carlos E. Hernandez Jr.
      Presiding Judge, Fifth                         Attorney at Law
      Administrative Judicial Region                 200 E. Cano Street
      200 N. Almond St.                              Edinburg, TX 78539
      Alice, TX 78332                                * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *
                                                     Hon. Tiffany Cox
      Hon. J. R. 'Bobby' Flores                      Ogletree Deakins
      139th District Court                           112 E Pecan St Ste 2700
      Hidalgo County Courthouse                      San Antonio, TX 78205-1551
      100 N. Closner                                 * DELIVERED VIA E-MAIL *
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                       Hon. Lawrence D. Smith
                                                     Ogletree, Deakins, Nash, Smoak and
      Hon. Laura Hinojosa                            Stewart
      District Clerk                                 2700 Weston Centre
      100 N Closner - 1st Floor                      112 East Pecan Street
      Edinburg, TX 78539                             San Antonio, TX 78205
      * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00160-CV
      Tr.Ct.No. C-6316-13-C
      Style:    In re Brenntag Southwest, Inc.


              Enclosed please find a copy of an order issued by this Court on this date.

                                                 Very truly yours,


                                                 Dorian E. Ramirez, Clerk

      DER:ch
      Enc.